EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nader Abadir on July 18-19, 2022.

The application has been amended as follows: 

In the claims:

Claim 1.  A pipetting apparatus comprising:
a pipette tube (1) with an upper section (2), a lower section (3) and an intermediate section (4), the intermediate section (4) being located between the upper section (2) and the lower section (3), the upper section (2) having an upper opening (5) adapted for operational connection to a pressure generating source, and the lower section (3) having a lower opening (7) for aspirating and/or dispensing a sample liquid (9),
wherein a porous filter (14, 14') is arranged within the intermediate section (4) or within a disposable tip (1') mounted on a cone (3’) at the lower section (3) , wherein a lower end part of the intermediate section (4) axially extends into an upper end part of the cone (3') along the entire length of an inner portion of the cone (3’),
wherein a first electrode (10) is arranged at the upper section (2) and a second electrode (11) is arranged at the lower section (3), the first and second electrodes (10, 11) forming a measurement capacitor (12),
wherein the filter (14, 14') forms at least part of a dielectric (15) of the measurement capacitor (12), and
wherein the pipetting apparatus comprises an a sample liquid (9) or a portion of a system liquid (9') used for transferring pressure from the pressure generating source to the pipette tube (1), based on the impedance, a change of the impedance, an increase of the capacitance, due to an increase in permittivity of the dielectric (15), and/or a decrease of the resistance, of the measurement capacitor (12) caused by a presence of the liquid (9, 9’), the portion of the sample liquid (9) or the portion of a system liquid (9'), within the filter (14, 14’), and
wherein the first and second electrodes (10, 11) are operationally connected to the impedance measurement unit (13).

Claim 3.  The pipetting apparatus of claim 1, wherein the second electrode (11) is part of a further measurement capacitor (12'), and wherein the capacitance measurement unit (13) is further adapted to detect whether the pipette tube (1), having a pipette tip (1') mounted at the lower opening (7), is dipped into the sample liquid (9), detection of the sample liquid (9), based on an increase of the capacitance of the further measurement capacitor (12').

Claim 7.  The pipetting apparatus of claim 1, wherein the intermediate section (4) and the lower section (3) are at least partially overlapping, a lower end part of the intermediate section (4) axially extends into an upper end part of the lower section (3), along an entire length of an inner portion of the lower section (3).

Claim 8.  The pipetting apparatus of claim 1, wherein the capacitance measurement unit (13) is adapted to detect the filter (14, 14’) has been wetted or soaked with the liquid (9, 9') based on a comparison of the measured capacitance with a reference value in particular representative of the capacitance measured when the pipette tube (1), having a pipette tip (1') mounted thereon, is dipped into the sample liquid (9).

Claim 9.  An automated liquid handling system (20) comprising 
a pipetting apparatus of claim 1, and
the pressure generating source operably connected to the pipette tube (1).

In claim 10, amend the first paragraph, lines 1-4 as follows:
Claim 10.  A method for detecting the presence of a liquid (9, 9") within a porous filter (14, 14') arranged within an intermediate section (4) of a pipette tube (1) of a pipetting apparatus or within a disposable tip (1') mounted on a cone (3'), which includes an upper end part, at a lower section (3) of the pipette tube (1), 
Allowable Subject Matter
Claims 1-4, 7-11, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to overcome the prior 112 rejections. The closest prior art of record, such as Kamprath does not teach nor fairly suggest the invention of the amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/             Primary Examiner, Art Unit 1798